Citation Nr: 9910731	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a plasma cell disorder, 
to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for 
service connection for a plasma cell disorder, to include as 
secondary to exposure to Agent Orange.  The veteran timely 
appealed this determination to the Board.

In his December 1996 Substantive Appeal, the veteran 
requested that he be afforded a hearing before a traveling 
Member of the Board at the local VA office.  However, a 
Report of Contact, dated in October 1998, reflects that the 
veteran "canceled" his request for such a hearing.  The 
veteran's hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e) (1998).  Accordingly, the Board will proceed with 
the consideration of his case.

In a March 1995 statement, the veteran had indicated that he 
was unable to work.  In light of the veteran's wartime 
service, the Board finds that the record raises an inferred 
claim of entitlement to nonservice-connected pension 
benefits.  See 38 C.F.R. §§ 3.151(a), 3.155 (1998); Pritchett 
v. Derwinski, 2 Vet. App. 116, 122 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 333-34 (1991).  This issue is 
referred to the RO for appropriate action.  


REMAND

In his December 1996 Substantive Appeal, the veteran reported 
that he has been receiving regular treatment for his plasma 
cell disorder, and for his claimed myeloma, at the VA medical 
facility in Northport, New York.  A review of the claims 
folder reveals that VA outpatient treatment records 
reflecting treatment subsequent to February 1995 have not 
been associated with the claims folder.  VA medical records 
and reports pertaining to the period prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).  Because the 
veteran's statement indicates that pertinent medical records 
reflecting treatment for during this appeal have not been 
associated with the claims folder, further development is 
required.  The RO should obtain these treatment records, 
especially since they might contain diagnostic studies and 
other conclusions that might be determinative in the 
disposition of this claim.  In this regard, the Board notes 
that, although the physician who conducted the June 1996 VA 
hematologic examination concluded that there was no evidence 
that the veteran had myeloma, if such a disorder has been 
diagnosed, service connection on a presumptive basis may be 
warranted.  See 38 C.F.R. § 3.309(e) (1998).  In addition, 
the Board observes that that examiner referred VA medical 
records dated through February 1996.

The Board observes that a review of the claims folder 
discloses that the record contains unsigned and undated 
statements, ostensibly prepared by two VA physicians who have 
treated the veteran at the VA Medical Center (VAMC) in 
Northport, New York.  In each of the virtually identical 
statements, the physician purportedly indicates that the 
veteran "is in Stage 1/Level 1 Multiple Myeloma-Numerous 
atypical Dermal Plasma Cell Infiltrate Lesions excised."  
Further, each physician adds "Relatively few cancer cells 
have spread throughout the body.  The number of red blood 
cells and the amount of calcium in the blood are normal.  No 
tumors (plasmacytomas) are found in the bone.  The amount of 
M-protein in the blood or urine is very low."  Given the 
potential significance of these identical, unsigned, undated 
statements, the RO should request that these examiners 
provide supplemental opinions in which they explain the bases 
for the conclusions on remand.

Finally, while the above evidence seems to raise some 
question as to whether the veteran has plasma cell myeloma, 
the Board notes that the veteran has, on numerous occasions, 
been diagnosed simply with plasma cell disorder, not a 
condition recognized by the Secretary as warranting a 
presumption of service connection due to Agent Orange 
exposure.  See 38 C.F.R. § 3.309(e).  As such, on remand, the 
RO should specifically advise the veteran that, in the event 
that service connection for plasma cell myeloma is not 
granted, medical evidence of a nexus between his military 
service (to include Agent Orange exposure therein) and a 
plasma cell disorder is needed to support his claim .  See 
38 U.S.C.A. § 5103 (1998); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since February 1995, from 
the Northport VAMC, as well as from any 
other facility or source identified by 
the veteran.  However, if any such 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should request that each of 
the two VA physicians, who ostensibly 
prepared the statements referred to 
above, provide supplemental opinions in 
which they explain the bases for the 
conclusions expressed in each opinion.  
To assist each physician, it is 
imperative that the entire claims folder, 
to include the clearly marked unsigned, 
undated statements, and a copy of this 
REMAND, is furnished to each physician.   
Following review of the claims folder, to 
include the statements noted above, each 
physician should indicate whether he or 
she furnished to the veteran the 
applicable statement in the claims 
folder, and if so, should provide the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific medical literature and evidence 
in the record in support.  Each response 
should be prepared on the appropriate 
letterhead stationary, and must include a 
signature and a date.  

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

4.  If the benefit sought by the veteran 
continues to be denied, then he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


